Beasley, J.
(dissenting). I respectfully dissent.
In response to defendants’ motion for accelerated and/or summary judgment, the trial court filed a carefully prepared, written opinion indicating the reasons and supporting authorities for its ruling. The majority affirms the trial court’s ruling.
The trial court denied the motion for accelerated judgment based on alleged lack of execution of the March 11, 1977, letter of intent, indicating there were issues of fact. I agree. The trial court granted the motion for accelerated judgment on counts one and two, believing that the letter of intent was too *775indefinite to be enforceable as a contract, even if found to be signed or "accepted”. I disagree, for reasons hereinafter recited.
The trial court granted the motion for summary judgment under GCR 1963, 117.2(3), asserting absence of acceptance of the letter of intent by delivery back. I disagree.
Last, the trial court denied the motion for summary judgment on count three under GCR 1963, 117.2(1). I agree.
I do not find the March 11, 1977, letter of intent free from ambiguity. The facts regarding the parties’ face-to-face negotiations may shed light on their intentions. It should be noted that the interpretation of the letter of intent urged on the trial court and on this Court by defendants-appellees seems to strip the written instrument of any contractual significance. By the same token, it is altogether clear that the letter of intent does not include many matters which would have gone to the heart of the contemplated final contract. These conflicting approaches to the parties’ meaning are the stuff of which ambiguity is made. If there is ambiguity, this is not a case for accelerated or summary judgment.
It is possible that, after hearing all the proofs, a fact finder might conclude that the parties intended their March 11, 1977, letter of intent to provide reimbursement to plaintiff for expenditures made in furtherance of the project in the event defendant arbitrarily and unilaterally terminated the project.
Such a fact issue does not lend itself to determination by accelerated and/or summary judgment. It may well be that a fact finder would eventually reject plaintiff’s claims, but to so find in response to defendants’ motion seems premature.
*776Experience teaches that in actual trial lawsuits take some unusual turns. It is unwise for judges, whether trial or appellate, to try and anticipate all of the proofs regarding this issue. Yet, only by doing so, that is, speculating about the full impact of the proofs, can this part of plaintiffs claim be disposed of and dismissed on motion for accelerated and/or summary judgment.
Consequently, I would reverse the granting of accelerated and/or summary judgment and remand for trial of these issues on the merits.